     Case 2:20-cv-02406-JAM-EFB Document 19 Filed 03/19/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STANLEY GLEASON,                                 No. 2:20-cv-2406-JAM-EFB P
11                        Plaintiff,
12              v.                                     ORDER
13    JEFF LYNCH, et al.,
14                        Defendants.
15

16          Plaintiff is a former state prisoner proceeding without counsel in an action brought under

17   42 U.S.C. § 1983. After the dismissal of his original complaint pursuant to 28 U.S.C. §1915A, he

18   has filed an amended complaint.1 ECF No. 11. He has also filed a motion to transfer venue.

19   ECF No. 16. As discussed below, only plaintiff’s Eighth Amendment claims against defendants

20   Taylor and Meat survive screening; all other claims are dismissed with leave to amend and the

21   motion to transfer venue is denied.

22                                             Screening Order

23          Federal courts must engage in a preliminary screening of cases in which prisoners seek

24   redress from a governmental entity or officer or employee of a governmental entity.2 28 U.S.C.

25
            1
26             Accordingly, the February 1, 2021 findings and recommendations recommending that
     this action be dismissed are vacated (ECF No. 10).
27
            2
                Plaintiff was confined to a state prison when he commenced this lawsuit. See ECF No.
28   1.
                                                       1
     Case 2:20-cv-02406-JAM-EFB Document 19 Filed 03/19/21 Page 2 of 6


 1   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
 2   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
 3   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 4   relief.” Id. § 1915A(b).
 5          Plaintiff claims that on the evenings of November 18, 19, and 20, 2020, defendant
 6   correctional officer Taylor refused to provide plaintiff with his evening meal, even throwing
 7   plaintiff’s food tray on the floor of plaintiff’s cell. ECF No. 11 at 3, 6, 8. Plaintiff complained to
 8   Taylor’s supervisor, officer Meat, but Meat did nothing to stop Taylor’s behavior. Id. at 8.
 9   Liberally construed, these allegations state a potentially cognizable Eighth Amendment claim
10   against defendants Taylor and Meat. See Taylor v. List, 880 F.2d 1040, at 1045 (9th Cir. 1989)
11   (supervisors are liable for constitutional violations of their subordinates if they know of the
12   violations and fail to act to prevent them).
13          Like the original complaint, the amended complaint again references “retaliation.”
14   However, plaintiff does not allege any facts to support a First Amendment retaliation claim.
15   Within the prison context, a viable claim of First Amendment retaliation entails five basic
16   elements: (1) An assertion that a state actor took some adverse action against an inmate (2)
17   because of (3) that prisoner's protected conduct, and that such action (4) chilled the inmate’s
18   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
19   correctional goal. Rhodes v. Robinson, 408 F.3d 559, 567-568 (9th Cir. 2005).
20          The amended complaint lists numerous defendants that plaintiff seeks to hold liable
21   simply because of their supervisory roles at California State Prison, Sacramento. However, there
22   is no respondeat superior liability under section 1983. See Taylor v. List, 880 F.2d 1040, 1045
23   (9th Cir. 1989). Therefore, claims against defendants Warden Jeff Lynch, J. Clawson, J. Polich,
24   T. Foss, Wesley, and Beyer, are dismissed.
25          Plaintiff also seeks to hold defendant Marshall liable because plaintiff was dissatisfied
26   with his handling of plaintiff’s administrative appeal. ECF No. 11 at 6. This is not a proper basis
27   for liability on a federal civil rights claim. Any failure to properly process or respond to an
28   administrative appeal does not violate due process, as there are no constitutional requirements
                                                        2
     Case 2:20-cv-02406-JAM-EFB Document 19 Filed 03/19/21 Page 3 of 6


 1   regarding how a grievance system is operated. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
 2   2003); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). For this reason, claims against
 3   defendant A. Marshall are dismissed.
 4             The caption of the amended complaint lists Lindquist, Hubbard, Johnson, and Flores as
 5   additional defendants. However, plaintiff has not alleged how any of these individuals personally
 6   violated his rights and their supervisory roles alone are not a proper basis for liability. See Taylor
 7   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Thus, claims against defendants Lindquist,
 8   Hubbard, Johnson, and Flores are also dismissed.
 9             Plaintiff may either proceed with this lawsuit on his Eighth Amendment claim against
10   defendants Taylor and Meat only, or he may amend his complaint to attempt to cure its
11   deficiencies. He may not, however, change the nature of this suit by alleging new, unrelated
12   claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff is not obligated to amend
13   his complaint.
14                                              Leave to Amend
15             Any amended complaint must identify as a defendant only persons who personally
16   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
17   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
18   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
19   legally required to do that causes the alleged deprivation). Plaintiff is not obligated to file an
20   amended complaint.
21             Any amended complaint must be written or typed so that it so that it is complete in itself
22   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
23   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
24   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
25   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
26   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
27   1967)).
28   /////
                                                         3
     Case 2:20-cv-02406-JAM-EFB Document 19 Filed 03/19/21 Page 4 of 6


 1           The court cautions plaintiff that failure to comply with the Federal Rules of Civil
 2   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
 3   See E.D. Cal. L.R. 110.
 4                                         Motion to Transfer Venue
 5           Plaintiff moves to transfer venue to the Central District of California because his parole
 6   conditions limit his ability to travel more than fifty miles from his residence. See ECF No. 16
 7   (while plaintiff states he is homeless, he has provided the court with an address based in San
 8   Bernardino, California).
 9           The federal venue statute provides that a civil action “may be brought in (1) a judicial
10   district in which any defendant resides, if all defendants are residents of the State in which the
11   district is located, (2) a judicial district in which a substantial part of the events or omissions
12   giving rise to the claim occurred, or a substantial part of property that is the subject of the action
13   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in
14   this action, any judicial district in which any defendant is subject to the court’s personal
15   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
16           The Eastern District of California is the only proper venue for this case. Plaintiff’s claim
17   arose at California State Prison, Sacramento, where each of the defendants worked and
18   presumably reside. Plaintiff’s residence (or parole restrictions) is irrelevant in determining proper
19   venue. Thus, plaintiff’s motion to change venue (ECF No. 16) is denied.
20                                                 Conclusion
21           Accordingly, it is ORDERED that:
22           1.      The February 1, 2021 findings and recommendations (ECF No. 10) are
23                   VACATED.
24           2.      Plaintiff’s amended complaint (ECF No. 11) alleges, for screening purposes, a
25                   potentially viable Eighth Amendment claim against defendants Taylor and Meat.
26           3.      All other claims are DISMISSED with leave to amend within 30 days of service of
27                   this order. Plaintiff is not obligated to amend his complaint.
28   /////
                                                          4
     Case 2:20-cv-02406-JAM-EFB Document 19 Filed 03/19/21 Page 5 of 6


 1         4.    Within thirty days plaintiff shall return the notice below advising the court whether
 2               he elects to proceed with the potentially cognizable claims against defendants
 3               Taylor and Meat or file a second amended complaint. If the former option is
 4               selected and returned, the court will enter an order directing service at that time.
 5         5.    Failure to comply with any part of this this order may result in dismissal of this
 6               action for the reasons stated herein.
 7         6.    Plaintiff’s motion to transfer venue (ECF No. 16) is DENIED.
 8   DATED: March 19, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
     Case 2:20-cv-02406-JAM-EFB Document 19 Filed 03/19/21 Page 6 of 6


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STANLEY GLEASON,                                   No. 2:20-cv-2406-JAM-EFB P
11                        Plaintiff,
12             v.                                        NOTICE OF ELECTION
13    JEFF LYNCH, et al.,
14                        Defendants.
15

16            In accordance with the court’s Screening Order, plaintiff hereby elects to:
17

18            (1)    ______ proceed only with the Eighth Amendment claim against defendants
19                   Taylor and Meat.

20            OR

21

22            (2)      ______ delay serving any defendant and files a second amended complaint.

23

24                                                          _________________________________

25                                                          Plaintiff

26   Dated:

27

28
                                                        6
